Citation Nr: 1233398	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  12-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran, who is the appellant, served on active duty from October 1955 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran's representative raised the claim for a total disability rating for compensation based on individual unemployablity, which is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On VA examination in November 2011, the VA examiner stated that the Veteran did not have posttraumatic stress disorder, rather the diagnosis was parasomnia, which is listed in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim of service connection for posttraumatic stress disorder also encompasses other psychiatric disorders, that is, a single claim of service connection, not separate claims. 





The Veteran has submitted an article from the National Institutes of Health about Parkinson's disease and insomnia and depression.  As the Veteran is service-connected for Parkinson's disease and the evidence is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric examination to determine: 

a.)  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that parasomnia is the result of an injury or disease or event in service, and, if not, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that parasomnia is caused by or aggravated by service-connected Parkinson's disease.  

In formulating the opinion, the term "aggravation" means a permanent increase in the psychiatric disorder, that is, an irreversible worsening of the mental disorder beyond the expected clinical course due to service-connected Parkinson's disease.  






If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are multiple potential causes, when one cause or aggravating factor is not more likely than any other to cause or aggravate the psychiatric disorder, and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.   

2.  After the above development, adjudicate the claim, including the theory of secondary service connection.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


